This cause has come on for further consideration upon the filing of a petition for reinstatement by respondent, Stewart Mandel, Attorney Registration No. 0026161. On December 24, 2003, the Board of Commissioners on Grievances and Discipline filed a final report recommending that respondent, Stewart Mandel, not be reinstated to the practice of law in Ohio. Pursuant to Gov.Bar R. V(10)(G)(5), respondent filed objections on February 26, 2004.
IT IS ORDERED by the court, sua sponte, that relator may file an answer brief on or before 16 days from the date of filing of objections.